United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 10, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41188
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

VICENTE GONZALEZ-BAUTISTA

                       Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 7:04-CR-14-ALL
                          --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

         The attorney appointed to represent Vicente Gonzales-

Bautista on appeal has requested leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Gonzales, who pleaded guilty to unlawfully reentering the United

States following a prior deportation, received a copy of

counsel’s motion and filed a response, asserting that (1) his

counsel was ineffective for failing to seek a downward departure

based on cultural assimilation; (2) the district court erred in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41188
                               -2-

informing him of the maximum penalty for unlawful reentry when he

pleaded guilty; and (3) his sentence is unlawful in light of

United States v. Booker, 125 S. Ct. 738 (2005).

     Our independent review of the brief, the response and the

record discloses no non-frivolous issues for appeal.   Counsel’s

motion for leave to withdraw is granted, counsel is excused from

further responsibilities, and the appeal is dismissed.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.